DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-6, 8, 9, 11 and 12 are pending. Claims 1, 8, 9, 11 and 12 are currently amended. Claims 7, 10, 13-14 are canceled. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. The amendments to the claims have also overcome the drawing objections which are withdrawn.  The amendments to the claims have also required further search and consideration, where the limitation of locating the resilient locking device inside the housing has obviated the rejection of the claims in view of primary reference Riefler, accordingly, newly applied reference Irwin is now the primary reference and teaches those limitations. This action must be made Final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 8664742) in view of Riefler (US 3281740);
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwing in view of Riefler as applied to claim 1 above, and further in view of Ramillon (US 5421474);

Irwin discloses in claim 1: (see at least annotated figure 2 below)

    PNG
    media_image1.png
    912
    629
    media_image1.png
    Greyscale

A solenoid (figure 2 and 5) comprising: a portion (bottom latching portion) having a pin (52), the pin having a groove (66 figure 5 which receives 26); a solenoid portion (20) comprising a housing (24/34 and 40/44) having an aperture (at 2002 including the inside cylindrical through surface thereof) configured to receive the pin (along with the remaining portion of the solenoid); and a resilient locking device (at 26, and see Col 5 ln 20-25 and Col 4 ln 58-63) located inside the housing and in the aperture (as shown), the resilient locking device configured to engage the groove when the pin has been inserted into the aperture Irwin does not explicitly disclose: the solenoid device being a solenoid valve; but Riefler teaches: a solenoid to control a valve (i.e. a solenoid valve Col 1 ln 17, where the core can transmit movement to a valve or other mechanism…for the purpose of for example opening an closing the fluid line.) 
Considering that both Irwin and Riefler teach using a latching solenoid to reciprocally move an armature axially to control a mechanism, and considering that Irwin and Riefler both discuss controlling a range of mechanisms, it would have been obvious to one of ordinary skill in the solenoid arts to considering using the solenoid of Irwin as taught in Riefler to control a valve, via reciprocal axial forcible action from the core/armature/pin of Irwing as taught in Riefler to the valve as taught therein, for the purpose of for example controlling the fluid the valve itself. 

Irwin discloses (as modified for the reasons discussed above) in claim 2: The solenoid valve of claim 1, wherein the resilient locking device (26) is [an elastomeric spring material or a leaf spring Col 4 ln 17-25] forming a whole or partial annulus (see partial plan view figure 4.)  Irwin does not explicitly disclose: the resilient locking device is a spring wire: but Ramillion teaches: a resilient locking device as a spring wire (6 is a cylindrical wire shape per figure 4, and Claim 1, ring 6 is a split ring in a groove, provided for the purpose of locking the parts together, and for example, ease of assembly onto for example the groove thereof.)   
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the ring of Irwin, a split ring wire as taught by Ramillion arrange-able in the groove of Irwin as taught by Ramillion, for the purpose of for example ease of assembly onto the groove of the pin. 

Irwin discloses (as modified for the reasons discussed above) in claim 3:  The solenoid valve of claim 1, wherein the aperture has a first section (at 2003) and a second section (at 2004), wherein the first section has a first diameter (diameter smaller) and extends from an outer surface (bottom surface of 22) of the solenoid portion; and wherein the second section is located at an end of the first section away from the outer surface (away from the bottom portion of 22 at the top portion at of 44), wherein the second section has a second diameter (larger diameter at 2004), larger than the first diameter; and wherein the resilient locking device (26) is located in the second section. 

Irwin discloses (as modified for the reasons discussed above) in claim 4: The solenoid valve of claim 3 wherein the resilient locking device has an annular shape that extends between an inner surface (inner diameter of 26) and an outer surface (outer diameter of 26), wherein the inner surface has a diameter smaller than the first diameter (at 2003), and wherein the outer surface has a diameter larger than the first diameter (at 2003) and smaller than the second diameter (at 2004), such that a radially extending gap (distance gap at 2006) is formed between the outer surface of the resilient locking device and a radially outermost surface of the second section. 

Irwin discloses (as modified for the reasons discussed above) in claim 5:  The solenoid valve according to claim 4 wherein the movable cap comprises at least one leg (62 is a leg…), wherein when the movable cap is in the second position (assembled), the at least one leg at least partially fills the radially extending gap (to form the upper wall delimiting the axial limit of the gap, and it is noted that the wall thickness of 34 also forms the reading of narrowing the radial distance of the gap). 

Irwin discloses (as modified for the reasons discussed above) in claim 6: The solenoid valve according to claim 3, wherein a third section (at space 56) of the aperture is defined (axially) adjacent the second section, opposite the first section, the third section having a third diameter (diameter of 56) that is smaller than the second diameter (at of 2004). 

Irwin discloses in claim 11:  [An apparatus results from…] A method of connecting a portion (bottom latching portion) of a solenoid (figure 1, 2 and 5) to a solenoid portion (20) of the solenoid, the solenoid portion having a housing (24/34/40/44), the method comprising: inserting a pin (52) of the portion into an aperture (at 2002) Irwin does not explicitly disclose: the solenoid device being a solenoid valve; but Riefler teaches: a solenoid to control a valve (i.e. a solenoid valve Col 1 ln 17, where the core can transmit movement to a valve or other mechanism…for the purpose of for example opening an closing the fluid line.) 
Considering that both Irwin and Riefler teach using a latching solenoid to reciprocally move an armature axially to control a mechanism, and considering that Irwin and Riefler both discuss controlling a range of mechanisms, it would have been obvious to one of ordinary skill in the solenoid arts to considering using the solenoid of Irwin as taught in Riefler to control a valve, via reciprocal axial forcible action from the core/armature/pin of Irwing as taught in Riefler to the valve as taught therein, for the purpose of for example controlling the fluid the valve itself. 

Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 depends from claim 8 and is allowable solely based on its dependency. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the movable cap comprises a plurality of legs, wherein each of the plurality of legs is a resilient leg having a radially outwardly extending flange; wherein the resilient legs are positioned on the movable cap such that a diameter defined by the radially outwardmost extend of the radially outwardly extending flanges is greater than the third diameter“ in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753